In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0936V
                                          UNPUBLISHED


    GRISELDA RUIZ,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: February 25, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Petitioner’s Motion for a Decision
    HUMAN SERVICES,                                             Dismissing the Petition; Influenza
                                                                (Flu) Vaccine; Shoulder Injury
                         Respondent.                            Related to Vaccine Administration
                                                                (SIRVA)


Harrison Whitten Long, Rawls Law Group (Richmond), Richmond, VA, for petitioner.

Meghan Murphy, U.S. Department of Justice, Washington, DC, for respondent.

                                                 DECISION1

       On June 27, 2019, Griselda Ruiz filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”), alleging that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) which meets the Table definition for SIRVA, was caused-in-fact
by, or was significantly aggravated by the influenza vaccine she received on November
20, 2017. Petition at 1.

          On February 25, 2021, Petitioner moved for a decision dismissing her petition,
    acknowledging that insufficient evidence exists to demonstrate entitlement to
    compensation. ECF No. 28. Petitioner acknowledged in her motion that she “has been
    unsuccessful in obtaining additional evidence to support her claim, which has
    demonstrated to [P]etitioner that she will be unable to prove that she is entitled to

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
    compensation in the Vaccine Program.” Id. at ¶ 1. Petitioner indicated that she
    “understands that a decision by the Chief Special Master dismissing her petition will
    result in a judgment against her . . . [and] has been advised that such a judgment will
    end all of her rights in the Vaccine Program.” Id. at ¶ 3.

        To receive compensation under the Program, Petitioner must prove that she
received a vaccine covered by the Vaccine Program and then suffered either 1) a “Table
Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding to a covered
vaccine, or 2) an injury that was actually caused by a covered vaccine. See §§ 13(a)(1)(A)
and 11(c)(1). Examination of the record shows there is not sufficient evidence of an
appropriate temporal relationship between vaccination and the onset of Petitioner’s
shoulder condition. See Order to Show Cause, issued Dec. 14, 2020, ECF No. 26.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the medical
records or by a medical opinion. § 13(a)(1). In this case, the record does not contain
medical records or a medical opinion sufficient to demonstrate timely onset and an
appropriate temporal relationship between Petitioner’s condition and the influenza
vaccine she received. For these reasons, and in accordance with § 12(d)(3)(A),
Petitioner’s claim for compensation is DENIED and this case is DISMISSED for
insufficient proof. The Clerk shall enter judgment accordingly. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2